F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 4 2002
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,

    v.                                             Nos. 01-2068 & 01-2107
                                               (D.C. No. CIV-00-777-BB/KBM)
    MARIANO HERNANDEZ-MUNIZ,                              (D. N.M.)

                 Defendant-Appellant.


                             ORDER AND JUDGMENT           *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Mariano Hernandez-Muniz, a federal prisoner proceeding pro se, requests a

certificate of appealability (COA) to appeal the denial of his 28 U.S.C. § 2255

habeas petition. He appeals separately the district court’s ruling on the merits of

his petition and its later refusal to grant him a COA.

       To obtain a COA, Hernandez-Muniz must make “a substantial showing of

the denial of a constitutional right.”   See 28 U.S.C. § 2253(c). This court has

reviewed his request for a COA, his appellate brief, the district court’s order, as

well as the entire record before us. We conclude that his petition does not meet

the standard quoted above.

       We GRANT Hernandez-Muniz’s motion to amend his application for a

certificate of appealability. We DENY the request for a certificate of

appealability and DISMISS these appeals.

                                                      Entered for the Court



                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                            -2-